ON MOTION TO QUASH
PER CURIAM.
Appellee’s motion to quash the appeal herein on the ground that this is an appeal to review an order entered in a successive motion to vacate judgment and sentence is granted. The records of this court indicate that appellant on an earlier occasion sought review of an order denying an earlier motion to vacate on substantially the same grounds as herein and said earlier appeal, being Case No. T-392, was dismissed.
SPECTOR, Acting C. J., and BOYER and McCORD, JJ., concur.